Dear Mr. Jones:
You advise that you are a board member and chairperson of the Avoyelles Parish Indigent Defender Board. Further, you are also employed as principal of Marksville High School in Avoyelles Parish.
Mr. Freeman Ford is a member of the Avoyelles Parish School Board, the board which administers policy affecting you as high school principal. In your capacity as member of the indigent defender board, you and the board awarded a contract to Mr. Ford for administrative services. Mr. Ford's responsibilities include working with the board secretary on case management and assisting board attorneys in the administration of their assigned cases. Because you are employed by the high school which is subordinate to the school board upon which Mr. Ford serves, you ask if there exists a conflict of interest for yourself or Mr. Ford.
This office issues opinions concerning the application of our state Dual Officeholding and Dual Employment Laws, R.S. 42:61,et seq. We find no violation of those statutes vis-à-vis the positions held by you or Mr. Ford. However, questions concerning potential violations of the Code of Governmental Ethics should be forwarded to the Louisiana State Board of Ethics, 2415 Quail Drive, Baton Rouge, Louisiana, 70808, phone 225-763-8777.
  Very truly yours,
  CHARLES C. FOTI, JR.
  Attorney General
  BY: ____________________________
  KERRY L KILPATRICK
  Assistant Attorney General